          Case 1:20-cv-03023-LJL Document 16 Filed 06/01/20 Page 1 of 4




                                                  June 1, 2020




Via ECF
Hon. Lewis J. Liman
United States District Judge
500 Pearl Street, Room 701
New York, NY 10007

              Grossman Enterprises LLC v. Hubbard Broadcasting, Inc. et al,
              1:20-cv-03023-LJL

Dear Judge Liman:

      This firm represents Defendant NYP Holdings, Inc. (“NYP”), publisher of the
New York Post. I write on behalf of all parties to make an application on behalf of all of
the Defendants in the action to adjourn the Initial Pre-trial Conference in this matter,
which is currently scheduled to take place by telephone on June 23, 2020, at 11:00 a.m.
The Defendants respectfully and jointly request that the Initial Pre-trial Conference be
          Case 1:20-cv-03023-LJL Document 16 Filed 06/01/20 Page 2 of 4




Hon. Lewis J. Liman
June 1, 2020
Page 2

adjourned for 30 days.1 Plaintiff’s counsel have advised that they do not object to this
adjournment on the conditions set forth below.

       I also write to request that the Court enter an order directing that all Defendants
shall answer, move, or file a letter indicating an intention to move under Rule 12, Fed. R.
Civ. P., with respect to the Complaint no later than eight (8) business days prior to the
rescheduled conference. Plaintiff has agreed to this schedule (other than with respect to
Getty as described below) on the condition that all of the remaining Defendants waive
service of process and any objections based on service of process. Other than Getty
Images, no Defendant has been served with process and none has yet appeared in the
action. All Defendants have agreed to that condition with the exception of Defendant
Getty Images.

      Getty Images was duly served on May 27, 2020, and its answer will be due on
June 17, 2020.

        Plaintiff’s counsel has advised that they are unwilling to extend the time for Getty
Images to respond because Getty Images required Plaintiff to incur the time and expense
to formally serve it with process, and because it failed to cooperate with service of the
Complaint, which Getty has been in possession of since April 16, 2020. Getty has taken
the position that the wrong Getty affiliated entity has been sued, but Plaintiff’s position is
that Getty failed to provide Plaintiff with any documentation substantiating this position,
despite the fact that Getty was aware since before the Complaint was filed that the entity
Plaintiff was pursuing was the entity that has been sued while Getty remained silent on
that issue. Plaintiff is of the view that Getty should not be rewarded for this conduct with
a further extension to respond, since it will have had the Complaint for over sixty (60)
days at the time the response is currently due.

         Defendants, by contrast, believe that for the following reasons it would be
appropriate to extend Getty Images’ time to respond to the Complaint to coincide with
that of the other Defendants.

1
         I have conferred with the attorneys for Defendants Getty Images, Inc. (“Getty Images”), Hubbard
Broadcasting, Inc. (“HBI”), ReelzChannel, LLC (“Reelz”), AMS Pictures, Inc. (“AMS”), Zuma Press,
Inc. (“Zuma”), Shutterstock, Inc. (“Shutterstock”), and Rex Features Limited (“Rex”), who have not yet
appeared in the action, but who I can represent are in agreement with the proposed realignment of the
dates to respond to the Complaint and to appear for the Initial Pre-trial Conference. Each attorney is
copied on this letter and has consented to this letter.
           Case 1:20-cv-03023-LJL Document 16 Filed 06/01/20 Page 3 of 4




Hon. Lewis J. Liman
June 1, 2020
Page 3

       Specifically, following consultation with counsel for Plaintiff as well as in-house
counsel for Getty Images, I understand that the genesis of the controversy concerns
whether Getty Images is the appropriate Getty affiliate to have been named in the
Complaint. Getty Images was originally unwilling to accept service because it wanted to
make a clear record that Plaintiff’s claim should have been brought in the first instance
against the proper Getty affiliate.

        Defendants acknowledge Plaintiff’s position, but respectfully propose that, for
simplicity and efficient case management purposes, fixing a single date for responding to
the Complaint may be preferable to piecemeal and staggered dates. As such, Getty
Images requests that its date to respond to the Complaint be extended to the same date as
for the other Defendants.

       The reason for the foregoing requests is that counsel for all parties believe that
additional time will assist the numerous Defendants in investigating the facts and permit
the parties to explore settlement at a very early stage of the proceedings. No prior
requests have been made for an adjournment.

        Accordingly, Defendants respectfully request that the Court: (1) reschedule the
Initial Pre-trial Conference, currently scheduled for June 23, 2020, to a date 30 days later,
such request being made upon the consent of all parties, and (2) so order that the time for
all Defendants to answer, move, or file the pre-motion letter described in the April 20
Order and the Court’s individual rules of practice is extended until eight (8) business days
prior to the new date for the Initial Pre-trial Conference.2 Plaintiff consents to this
schedule except with regard to Getty Images, which Plaintiff requests be ordered to
respond to the Complaint by June 17, 2020 for the reasons set forth above.

                                                        Respectfully submitted,

                                                        /s/ Steven G. Mintz

                                                        Steven G. Mintz

2
        If the Court decides that it will not provide Getty Images with the same accommodation that has
otherwise been consented to for all other Defendants, the other Defendants request that the Court approve
the enlargement of the time to respond to the Complaint for all other Defendants to the extent consented
to by Plaintiff.
             Case 1:20-cv-03023-LJL Document 16 Filed 06/01/20 Page 4 of 4




  Hon. Lewis J. Liman
  June 1, 2020
  Page 4

  Cc:      David Leichtman, Esq. (Via ECF)
           Counsel for Plaintiff

           Heather Wilde, Esq. (Via E-mail)
           Counsel for Defendant Getty Images, Inc.

           Eleanor M. Lackman, Esq. (Via E-mail)
           Counsel for Defendants Shutterstock, Inc. and Rex Features Limited

           J. Douglas Baldridge, Esq. (Via E-mail)
           Counsel for Defendants AMS Pictures, Inc., Hubbard Broadcasting, Inc., and
           ReelzChannel, LLC

           Richard P. Liebowitz, Esq. (Via E-mail)
           Counsel for Zuma Press, Inc.



Application GRANTED. The Initial Pretrial Conference is RESET to July 24, 2020 at 11:30 a.m. It
will proceed telephonically. Parties are directed to call (888) 251-2909 and use access code 2123101.
The parties shall submit a proposed Case Management Plan and Scheduling Order one week prior.

IT IS FURTHER ORDERED that the time for all Defendants to answer, move, or file the pre-motion
letter described in the April 20 Order and the Court’s Individual Rules of Practice in Civil Cases is
ADJOURNED to eight (8) business days prior to the newly-adjourned Initial Pretrial Conference date.


6/1/2020
